Case 1:19-cv-05029-ALC Document17 Filed 10/09/19 Page 1 of 2

Jason M, Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42" Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

Allstar Marketing Group, LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALLSTAR MARKETING GROUP, LLC,
Plaintiff

Vv.

CIVIL ACTION No.
19-cv-5029 (ALC)

329620855 store, ef al.,
Defendants

 

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Allstar
Marketing Group, LLC (“Allstar” or “Plaintiff’), by its undersigned attorneys, hereby gives
notice of dismissal of all claims against Defendants 329620855 store, Anjin, asdfasfasf,
babyproucts2013, daierluoshi, dengxianmei, FangBei‘s store, fasi, flowed tenderness,
freedom888, good2016, great2016, guangzhoupinguan, Han Luu, hanoi205, huangchenchen33,
jinhuilai, jszhangstore8698 and mamadejiuyue@163.com in the above-captioned action, with

prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.

l
Case 1:19-cv-05029-ALC Document17 Filed 10/09/19 Page 2 of 2

Dated: October 9, 2019 Respectfully submitted,

EPSTEIN DRANGEL LLP

BY:

 

Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

Allstar Marketing Group, LLC

It is so ORDERED.

Signed at New York, NY on __ 3 2019,

 

Judge Andrew L. Carter
United States District Judge
